Order in so far as it denies the motion to consolidate the Ulster county action with the Nassau county actions reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, without prejudice to a motion to change the venue of the consolidated action upon any of the statutory grounds if the parties be so advised. There is a common question of fact involved in these three actions and their consolidation does not involve any prejudice to a substantial right. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.